Citation Nr: 1737142	
Decision Date: 09/05/17    Archive Date: 09/19/17

DOCKET NO.  14-11 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran, his spouse, and his son


ATTORNEY FOR THE BOARD

M. Purdum, Counsel

INTRODUCTION

The Veteran served on active duty from August 1952 to July 1973.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) which denied an increased rating for the Veteran's service-connected posttraumatic stress disorder (PTSD). 

In June 2016, the Veteran, his spouse, and his son, testified at a hearing before a Veterans Law Judge (VLJ) of the Board; a transcript is of record. 

In August 2016, the Board granted an increased rating for the Veteran's PTSD and took jurisdiction of the claim of entitlement to a TDIU, as part and parcel of the increased rating issue on appeal.  The Board remanded the claim of entitlement to a TDIU to the Agency of Original Jurisdiction (AOJ) for additional development.  The claims file has been returned to the Board for adjudication.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2016).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Board, in its August 2016 Remand, directed the AOJ provide the Veteran a VA examination to determine whether his service-connected disabilities, his PTSD, bilateral hearing loss, tinnitus, pes valgoplanus, and hyperlipoproteinemia, preclude all forms of substantially gainful employment given his level of education, prior work experience and training, and individual circumstances, but not his advancing age and occupational impairment attributable to disabilities that are not service connected.  
In February 2017, the Veteran underwent a VA examination, a social and industrial survey.  The examiner, however, only discussed the Veteran's PTSD, without rendering the requested opinion, and did not discuss his other service-connected disabilities or the employment restrictions from such.  On remand, the AOJ should afford the Veteran a VA examination that responds to the Board's inquiries as to all of the Veteran's service-connected disabilities.

Also, the Board, in its August 2016 Remand, directed the AOJ to issue a Supplemental Statement of the Case (SSOC) considering the additional development of the Veteran's claim.  It does not appear that the AOJ issued such, nor does it appear that the AOJ forwarded the claims file the Veteran's representative for a VA Form 646 Statement of Accredited Representative in Appealed Case.  On remand, the AOJ should issue a SSOC and provide the Veteran's representative an opportunity to submit argument on the Veteran's behalf.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain any outstanding VA treatment records and associate them with the file.

2.  Thereafter, schedule the Veteran for an appropriate VA examination, to be conducted, if possible, by a vocational rehabilitation specialist, to evaluate the issue of entitlement to a TDIU. 

All indicated tests and studies are to be performed, and a comprehensive social, educational and occupational history obtained.  In conjunction with the examination, the claims folder must be made available to and reviewed by the examiner. 

Following evaluation of the Veteran, the examiner should identify all limitations imposed on the Veteran as a consequence of his service-connected disabilities (i.e., PTSD, bilateral hearing loss, tinnitus, pes valgoplanus, and hyperlipoproteinemia) and opine as to the impact of the service-connected disabilities, to include in the aggregate, on his ability to secure and follow a substantially gainful occupation.

If it is the examiner's opinion that the Veteran's service-connected disabilities do not render him unemployable, the examiner must suggest the type or types of employment in which the Veteran would be capable of engaging with his service-connected disabilities, given his skill set and educational background.

All examination findings, along with the complete rationale for all opinions expressed, must be set forth in the examination report.

3. Review the VA examination report(s) to ensure responsiveness to and compliance with the directives of this Remand, and if not, implement corrective procedures. 

4. After completing the above actions and any other development that may be warranted, readjudicate the claim on appeal based on the additional evidence of record.  If any of the benefits remain denied, the Veteran and his representative must be furnished a Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2016).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2016), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




